DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed November 15, 2021 has been received and entered.  Claims 8-10, and 13 have been canceled.  Accordingly, claims 1-7, 11-12, 14-22 are pending in the instant application, of which claims 11-12, 17, and 20-22 have been withdrawn from further consideration as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	The rejection of claims 1-7, 15-16 and 19 as not directed to patent eligible subject matter is maintained.  Based upon an analysis with respect to the claim as a whole, claim(s) 1-7, 15-16 and 19 do not recite something significantly different than a judicial exception. 
	Applicants are asserting that a mixture of strains according to the pending claims do not naturally occur in nature, at least because L. crispatus strains do not inherently metabolize glycogen.

	Applicants arguments and Applicants claim language are mutually exclusive.  Applicants are respectfully requested to explain how the assertion that L. crispatus strains do not metabolize glycogen can be true, while at the same time, claim 2 positively recites that the strains are isolated from “subjects without bacterial vaginosis?”  If Applicants transfected a heterologous nucleic acid sequence, this would make perfect sense.  However, Applicants specification is silent on any such transformation.  To the contrary, Example 2 describes 25 strains “obtained from healthy women or women witch (sic) vaginal dysbiosis” in which “one strain did not degrade glycogen at all.”  Phrased in the alternative, 24 of the 25 strains did degrade glycogen.  As these strains were isolated from women without being subjected to any transformation or mutagenesis, they clearly remain products of nature.  
	
	Claims 1-7, 15-16 and 19 are directed to naturally occurring Lactobacillus crispatus strains.  
The claims drawn to naturally occurring bacteria and are not patent eligible merely because they have been isolated. 
Applicants specification (See page 3, Example 2) sets forth that the Lactobacillus crispatus strains of the instant invention were isolated from healthy women.  
Accordingly, the instant claims encompass naturally occurring bacteria and are thereby deemed to be a judicial exception.  
Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal ever cloned from an adult somatic cell.” Despite acknowledging that the method used to create the claimed clones “constituted a breakthrough in scientific discovery”, the court relied on Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
As the Lactobacillus crispatus strains remain identical to the naturally occurring bacteria, the instantly claimed microorganisms are deemed to be a naturally occurring judicial exception.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	The rejection of claims 5 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  
	Applicants are asserting that the claims were timely deposited in accordance with the Budapest Treaty, and have included a Microorganism deposit statement.

	The following requirements are still required.  Highlighted in bold this time for emphasis:
	The specification lacks complete deposit information for the deposit of CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872, and CBS 142873, it is not clear that strains possessing the identical properties of CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872, a suitable deposit for patent purposes, evidence of public availability of the CBS 142868, CBS 142869, CBS 142871, CBS 142874, CBS 142870, CBS 142872 strains or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.  As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:


	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to 
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	The rejection of claim(s) 1-4, 6-7, 14, 16 and 18-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ensign et al is maintained.
	Applicants are asserting that the carbohydrate degradation profile as recited in claim 1 is not an inherent property of the cervicovaginal secretion described in Ensign.  Applicants further cite Nunn & Forney (2016, YJBM 89: 331-337) which teaches that 
	Applicants arguments have been fully considered, but are not found to be persuasive.
	Once again, Applicants arguments and Applicants claim language are mutually exclusive.  Applicants are respectfully requested to explain how the assertion that L. crispatus strains do not inherently metabolize glycogen can be true, while at the same time, claim 2 positively recites that the strains are isolated from “subjects without bacterial vaginosis?”  If Applicants transfected a heterologous nucleic acid sequence which degrades glycogen, this would make perfect sense.  However, Applicants specification is silent on any such transformation.  To the contrary, Example 2 describes 25 strains “obtained from healthy women or women witch (sic) vaginal dysbiosis” in which “one strain did not degrade glycogen at all.”  Phrased in the alternative, 24 of the 25 strains did degrade glycogen.  As these strains were isolated from women without being subjected to any transformation or mutagenesis, they clearly naturally degrade glycogen.
	Applicants further point to a paper from 1964 by Stewart-Tull which isolated 36 strains of Lactobacillus from the vagina and cervix of women, and showed that none of the strains could metabolize glycogen.  To fully respond to this observation, the following reference is cited:  Van der Veer et al (Microbiome  7:49, pp 1-14, 2019).  Van der Veer et al identified multiple L. crispatus strains from vaginal secretions.  Van der Veer further conducted comparative genomics of 28 strains of L. crispatus obtained from vaginal fluid, which revealed a novel, 3-fragmented glycosyltransferase gene.  discourages previous claims that L. crispatus cannot directly utilize glycogen.”  (Emphasis added; see abstract).  
	Accordingly, based on the genetic evidence provided by Van der Veer et al, it can be shown that L. crispatus’s ability to degrade glycogen is in fact an inherent property.

	The claims are drawn to a mixture of strains of Lactobacillus crispatus, which mixture comprises strains that have a different carbohydrate degradation profile, comprising at least one strain of L. crispatus that is able to degrade glycogen, and at least one strain of L. crispatus that is able to degrade lactose.
	Ensign et al (WO 2016/100086) disclose of compositions of cervicovaginal secretions from a woman with Lactobacillus crispatus dominated (>50%) vaginal microbiotia.  (See abstract).  Ensign et al further disclose that the whole bacterial communities must be introduced in the vaginal environment to establish colonization, rather than isolated bacterial strains.  (See page 4).  Ensign et al disclose of collecting the vaginal microbiotia from women who are healthy and free of sexually transmitted disease.  (See page 7).  Ensign et al further disclose that the formulation can be formulated as a disk or wafer.  (See page 9).  

	Accordingly, the disclosure of Ensign et al of compositions of cervicovaginal secretions from a woman with Lactobacillus crispatus dominated (>50%) vaginal microbiotia will inherently comprise multiple strains of Lactobacillus crispatus having different carbohydrate degradation profiles which can degrade both glycogen and lactose, as each distinct L. crispatus strain will have a distinct degradation profile.  Furthermore the strains of L. crispatus will be in the presence of glycogen and other sugars as vaginal cells are known to secrete glycogen.  (See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4836725/)  
	Consequently, the disclosure of Ensign et al anticipates each and every limitation of the instantly filed claims.
	For reasons of record, as well as the reasons set forth above, this rejection is maintained.

The following new grounds of rejection are applied to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



4.	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 19, which depends on claim 1, recites that the mixture comprises at least one strain of L. crispatus that is able to degrade glycogen, and at least one strain of L. crispatus that is able to degrade lactose, however, each of these limitations is already found in claim 1.  Accordingly, claim 19 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 11, 2022